i%biwary 20,, 1950


Hon. Allan Shivers                oplnlon     Ho. v-1007.
Qovernor
Austin, Texas                     Be: The neceselty   to appoint
                                      nev directors   for the
                                      Rechea River Conservation
                                      District   because of H. B.
Dear Siri                             467, 51st Legislature.
            Your request   for   an opinion     reads in part .as
f ollowsr
             “By the Acts of the 44th Legislature          of
      1935, Page 237, Chapter 361, t&e Sablne-Beches
      Conservation Msttiict       was created embraclng
      certain counties wfthln the watershed of the
      Sabine and Be,ches Rivers’and        their tributaries,
      providing for thirty-two        directors    of such Ms-
      trlct and the authority        invested In them as
      such, and enumerating the’functlons           and duties
      of tfiis Mstrlct.        By the Acts of the 49th Lsg-
      lslature    in 1945, the management and control
      of the Sablne-Neches Conservation Mstrict              was
      vested in a Board of Directors          of nine members.
      By the Acts of the 51st Legislature           there vas
      detached from the Sabine-Ifeches          Conservation
      Mstrlct     all of the territory       contained wlthln
      the vatershed of the Sablne River and its trl-
      butaries,     establishing   the Sablne River Authorl-
      tY.    This   Is  known  as House   @ill Ho; 467, Chap-
      ter   110. Section 2 of such bill          excepted from
      the area covered by the Heches River Conserva-
      tion Mstrlct       all the area presently       covered
      by the Lover Beches Valley Authority.             Section
      29 of such bill provides that the territory             em-
      braced in the Sablne River Authorlty is detach-
      ed from the Sabine-Reches Conservation Mstrict
      and changes the name of the Sabifie-Reches Con-
      servation Mstrlct        to the Beches River Conserv-
      ation Mstrict,        and provides for the Board of
      Water sngineers to designate by metes and bounds
      the territory      embraced within the Sabine River
      Authority and the Heches River Conservation Ms-
Hon. Allan Shivers,   page 2 (V-1007)


     triot on appllaation by the Board of Direotors
     of either of said Mstriots.
           ‘For nw guidance   in ,~klng   appolntmeuite
     to the Board of the Heohes Conservation
                                           Dim-
     triot,  I would like your opinion as to whether
     the dlreotors of the old Sabine-Reches Conser-
     vation District    are nov and will continue to
     be those directors     of the Beches River Conser-
     vation Mstriot     until their terms expire oP
     they relinquish    their assignment In some other
     manner.”
          The original Act creating the Sablne-Reches
River Conservation and Reclamation Mstriot   la Senate
Bill 361 Acts 44th Leg., R;S. 1935, ch. 97, p. 237.
Section 4 of said act provides in part as followsi
            'The management and control of all the
     affairs   of such dlstriat  shall be vested in
     the Board of Mreotors,     ~onslsting   of thirty-
     two members,. one member being ohosen from
     each county    or portion of county, lying
     vlthln the iSabine-l?eches   Conservation Dis-
     trict ‘, as created by this Act, all of whom
     shall be freehold property tax payers and
     legal voters of such district.      . . .”
          House Bill 579, Acts 46th Leg;, R.S. 1939, ch.
8, p. 1080, Special Laws, amended the above section
changing the number of directors   to We&y-nine    and re-
tained the provision requiring   them to be ‘legal  voters
of such district.”
          This section was a aln amended by House Bill
734, Acts 49th Leg., R;S. 1985, oh. 287, p. 456, and now
reads in part as followsr
            *The management and control of all the
     affairs   of such dlstrlct  shall be vested In
     the Board of Mrectors,     consisting of nine
     (9) members, all of whom shall be freehold
     property taxpayers and legal voters of the
     State of Texas.”
          House Bill 467, Acts 51st Leg., R.S. 1949, ch.
110, p. 193, vhlch created the Sablne River Authority
and changed the name of the Sabine-Beches Conservation
Hon. Allan Shivers, Pge     3 (v-1007)


Mstrlot to that of lfeohesRiver ConsezwationWstrlot
provides In part as follows:
         "Seotlon 1. That Were shall be, and
     then 18 hereby oreated a oonservatlonaud
     reola8tatlon dlstriot    by the nam of Qabine
     River Authority'    which distrlot Is created
     as a governmntal      agenay of the State of
     Texas, a body politic and corporate, vested
     with all of the authority as sUoh.under the
     Constitution  and laws of th8 State;     ; . .
           '%eo. 2. The area of the dietriot      Is
     hereby establlehed    to comprise all of that
     part of the territory    lying tit&In the water-
     shed of the Sabine River and its tributary
     streams which la situated within the State of
     Texas as the same is made aertaio by the
     State aontour naps now on flle la the office
     of the State Board of Water Engineere . . .
     provided further that there is excepted from
     the area covered by the Reches River Conser-
     vation District,   all the area presently    cover-
     ed by the Lower Heches Valley Authorlty.        It
     Is the Intent of the Legislature     to preserve
     the present area and authority of the Lower
     Aeches Valley Authority.
            'Sec. 29.      The territory   hereinabove es-
     tablished    as Sablne River Authority is hereby
     detached from the Sablne-Reche5 Conservation
     Mstrict     which was established      by Chapter
     366B;ts      of the Forty-fourtiLegislature,        as
                  The name of said Sablne-Xeches Con-
     servatlk     District     is helreby ahanged to
      'Heches River Conservation Matriot.'           Here-
     after the territory        whiah shall be embraced
     within the boundaries of said lleohes River
     Conservation     Dlstrlet    shall be all of that
     territory    which is situated wlthim the vater-
     shed of the Xeches River and its tributaries
     as the same is made certain by the State con-
     tour maps now on file in the office          of the
     Board of Water Engineers of the State of
     Texas to which maps reference         is hereby made
     thereof.     Upon the request of the Board of
     Mreetors     of the Iieahes River Conservation
     Mstrlct     the Board of Water Engineers shall
     define such boundaz-leaso that the same m%y
Hon. Allan   Shivers,   page 4 (V-1007)


     bs &pressed  ¶S tiltten   f%ZlS,~bi the i&es
     and bounds of said watePsheU; provided, how-
     ever, that the definition   of such boundaries
     shall not be a condition   precedent  to the
     sxerclse of any power‘ oonfernd W the Aot
     creating said Heches River Conaervation,Me-
     trlct.*

           The.expreas language of Section 29, above,
changes the name %abi.ne-Wechea Conservation Mstrlct'
to "Aeches River Ctiservation     Mstrlct';     thle creates
no new entity,    but simply gives an existing entxty a
newname.    The ellgiblllty    requirements for directors
thus remain those above quoted fras House Bill 734,
49th Legislature,    and the dlrectors    till  aontlnue In of-
fice unless there is some defect Inherent in this Stat-
ute which fixes quallficatiaas      for directorshipi
          Se&Ion 14 of Article       XVI of the Constitution
of Texas provldear
            "All civil  officers    shall 'reside within
      the State; and all district       or county offi-
      cers w1thi.n their districts      or counties,  and
      shall keep their offices      at such places as
      may be required by law; and failure        to c-ply
      with this condition     shall vacate the office
      so held.'
             In Xaufmar,County Levee 1~. Dlstrlct          v. Ha-
tlonal LiLfe 1ns.C        171 S.W. 26 ~38 t'p         Cl    A      1943,
error ref.),    a cas~'~hereln'i~    was cont%ed       &it?ie
superirlsors of the district      were disqualified     to act be-
cause they were non-residents       of such district,     ,lt is
stated:
            =Although we have no precedent fraz the
      courts, yet In qnite a number of Acts, creat-
      ing Improvement dlstrlcts      under Sec. 59 of Art,
      16, the Legislature    proceeded in utter dlsre-
      gard of Sec. 14 of Art. 16, in prescribing       the
      place of residence    of members of the governing
      bodies of such districts;      in other words, the
      Legislature   has consistently    acted as though
      Sec. 14 of Art. 16 had no application       to the
                  In creating the Brazos River Conser-
      %iE?&d       Reclamation District     in 1929, the
      41st Legislature,    Lot. and Sp. Laws, 26 Called
d




    Hon. Allan   Shivers,   page 5 (V-1007)



         Seas., oI 13, provided for a board OS 21 bz-
         rectors, but made no provl5lon as to ths res-
         idenoe of the directors* ) . . . but in ereat-
         lag the Quadalupe-Blsnco        Blvsr Authority     in
         1933;the      43rd Legislature,    1st Called 9585.
         C. 75, provided for a board of nine dlreotors,
         prescribing     elmply that they should be resi-
         dent, freehold      property taxpayers ln the
         St&tie of Texas.      Ylth reference     to the Onlf
         Water Supply Mstrlat,        created by the 44th
         Le islature     Fn 1935, ci 361, no provi5lon with
         re ! erence to the residence of the members of
         the board ~55 made, other than that they
         should be freehold       pro rty taxpayers.in       the
         State of Texas.       The 4r th Leglslaturo,     let
         Called Sess. c. 414, provided that the Leon
         River Flood Control Mstrict,           created in
         19% (aomposed of ltastland and Callahan Coun-
         ties),    should have a board of nine m~bers.,
         but provided that only five members.should
         reside within the district.          The 43rd Legis-
         lature,     4th Called Sess. c. 7, provided tbat
         the Lower Colorado River Authority,           composed
         of ten counties,      should have a board of nine
         members, but contained no provl5lon requlrlng
         them to reside within the District i . . .Thas
         it seems that the Legislature,          in prescribing
         the r@sldencea of member5 of the goveznlng
         bodies of these Improvement districts,           acted
         without reference to the provlslonli          of Sec. 14
         of Art. 16. While not binding upon the courts,
         the consistent      unchalleqed     legis~atlve    and de-
         partmental construction        of the Constitution,
         extending over a period of ysars, should be
         followed by the oourts, unless &mnlfeatly
         Wang* American Indemnity Co. v. City of Aus-
         tin, 112 Tax 239, 248 246 S.W. 1019; PIumueV.
         Marrs, 120 Tex. 383, 40 S.W.26 31, and author-
         ities    cited* Oox v. Roblson, 105 Tax. 426, 439,
         150 S.W.1149.'
                 The Conservation    Mstrlct was created under the
    provisionsof     Section 59 of Article   XVI of the Constltu-
    tlon of Texas, and therefore      it is our opinion, in view
    of the above authority,      that Se&ion 14 of Article   XVI of
    the Constitution     of Texas has no application   to the place
    of residence    of members of the Board of Mrectors.
    Bon; Allan   Shivers,page 6 (.V-1007)
I

               In vlev of the ~foregoing authority,   and alnoe
    there 15 no requlrslllent in the statute that the D&rectors
    of the Rechea River Conservation Mstrlct      be residents
    of such dlstriot,   it is our optnlcm that the Board of M-
    rectors of the old Sablnedeches     Conservation District
    are now and shall continue to be the DIrector       of Heches
    River Conservation Matrict    until theic present terms ex-
    pire.
                              SIR4MAHY
                H. B. 467, A&a slat Leg., R.9; 199, Oh.
          110, p. 193, redefining      the boundaries and
          changing the name of the %abine-Reohes         Cau-
          servatlon  Mstrict"      to mReche5 River Conaerva-
          tion Matrict~" did not have the effect        of ore-
          atlng a new dlatrlct.       There being no require-
         .atent In the statute vith reference      to the IWO-
          ldence of the members of the Board of Mrsct?rs
          withIn the district,      the present members of the
          Board &.Mrectors       .of the Sabine-Beches Conser-
          vation Mstrlct    till    continue to serve as the
          members of th5~Board of Mrectors        of ths Reches
          River Conservation District       until their mesent
          terms expire.
          v. Rational Ld
          iXv. App. 1943
                                            Yours very truly,
                                              PRICE WvIFiL
    APPROVED:                               Attorney General
    J. C. Davis, Jr.
    County Affalrs  Mvislon
    Charles D, Wathws
    Executive Assistant
    BAtm:bh